Exhibit 3.2 BYLAWS OF APPLIED DNA SCIENCES, INC. TABLE OF CONTENTS Page ARTICLE I CORPORATE OFFICES 1 1.1 REGISTERED OFFICE 1 1.2 OTHER OFFICES 1 ARTICLE II MEETINGS OF STOCKHOLDERS 1 2.1 PLACE OF MEETINGS 1 2.2 ANNUAL MEETING 1 2.3 SPECIAL MEETING 1 2.4 NOTICE OF STOCKHOLDERS’ MEETINGS 2 2.5 MANNER OF GIVING NOTICE; AFFIDAVIT OF NOTICE 2 2.6 QUORUM 3 2.7 ADJOURNED MEETING; NOTICE 3 2.8 ADMINISTRATION OF THE MEETING 3 2.9 VOTING 4 2.10 STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING 5 2.11 RECORD DATE FOR STOCKHOLDER NOTICE; VOTING; GIVING CONSENTS 5 2.12 PROXIES 5 2.13 LIST OF STOCKHOLDERS ENTITLED TO VOTE 6 2.14 NOTICE OF STOCKHOLDER BUSINESS AND NOMINATIONS 6 2.15 SUBMISSION OF QUESTIONNAIRE, REPRESENTATION AND AGREEMENT 11 ARTICLE III DIRECTORS 11 3.1 POWERS 11 3.2 NUMBER OF DIRECTORS 11 3.3 ELECTION, QUALIFICATION AND TERM OF OFFICE OF DIRECTORS 11 3.4 RESIGNATION AND VACANCIES 12 3.5 PLACE OF MEETINGS; MEETINGS BY TELEPHONE 12 3.6 REGULAR MEETINGS 12 3.7 SPECIAL MEETINGS; NOTICE 12 3.8 QUORUM 13 3.9 WAIVER OF NOTICE 13 3.10 BOARD ACTION BY WRITTEN CONSENT WITHOUT A MEETING 13 3.11 ADJOURNED MEETING; NOTICE 14 3.12 FEES AND COMPENSATION OF DIRECTORS 14 3.13 REMOVAL OF DIRECTORS 14 ARTICLE IV COMMITTEES 14 4.1 COMMITTEES OF DIRECTORS 14 - i - 4.2 COMMITTEE MINUTES 14 4.3 MEETINGS AND ACTION OF COMMITTEES 15 ARTICLE V OFFICERS 15 5.1 OFFICERS 15 5.2 APPOINTMENT OF OFFICERS 16 5.3 SUBORDINATE OFFICERS 16 5.4 REMOVAL AND RESIGNATION OF OFFICERS 16 5.5 VACANCIES IN OFFICES 16 5.6 REPRESENTATION OF SHARES OF OTHER CORPORATIONS 16 5.7 AUTHORITY AND DUTIES OF OFFICERS 17 ARTICLE VI RECORDS AND REPORTS 17 6.1 MAINTENANCE AND INSPECTION OF RECORDS 17 6.2 INSPECTION BY DIRECTORS 17 ARTICLE VII GENERAL MATTERS 17 7.1 CHECKS; DRAFTS; EVIDENCES OF INDEBTEDNESS 17 7.2 EXECUTION OF CORPORATE CONTRACTS AND INSTRUMENTS 17 7.3 STOCK CERTIFICATES; PARTLY PAID SHARES 18 7.4 SPECIAL DESIGNATION ON CERTIFICATES 18 7.5 LOST CERTIFICATES 18 7.6 DIVIDENDS 19 7.7 FISCAL YEAR 19 7.8 SEAL 19 7.9 TRANSFER OF STOCK 19 7.10 STOCK TRANSFER AGREEMENTS 19 7.11 REGISTERED STOCKHOLDERS 19 7.12 WAIVER OF NOTICE 20 ARTICLE VIII NOTICE BY ELECTRONIC TRANSMISSION 20 8.1 NOTICE BY ELECTRONIC TRANSMISSION 20 8.2 DEFINITION OF ELECTRONIC TRANSMISSION 21 8.3 INAPPLICABILITY 21 ARTICLE IX INDEMNIFICATION OF DIRECTORS AND OFFICERS 21 9.1 POWER TO INDEMNIFY IN ACTIONS, SUITS OR PROCEEDINGS OTHER THAN THOSE BY OR IN THE RIGHT OF THE CORPORATION 21 9.2 POWER TO INDEMNIFY IN ACTIONS, SUITS OR PROCEEDINGS BY OR IN THE RIGHT OF THE CORPORATION 22 9.3 AUTHORIZATION OF INDEMNIFICATION 22 9.4 GOOD FAITH DEFINED 23 9.5 INDEMNIFICATION BY A COURT 23 - ii - 9.6 EXPENSES PAYABLE IN ADVANCE 23 9.7 NONEXCLUSIVITY OF INDEMNIFICATION AND ADVANCEMENT OF EXPENSES 24 9.8 INSURANCE 24 9.9 CERTAIN DEFINITIONS 24 9.10 SURVIVAL OF INDEMNIFICATION AND ADVANCEMENT OF EXPENSES 25 9.11 LIMITATION ON INDEMNIFICATION 25 9.12 INDEMNIFICATION OF EMPLOYEES AND AGENTS 25 9.13 EFFECT OF AMENDMENT OR REPEAL 25 ARTICLE X MISCELLANEOUS 26 10.1 PROVISIONS OF CERTIFICATE GOVERN 26 10.2 CONSTRUCTION; DEFINITIONS 26 10.3 SEVERABILITY 26 10.4 AMENDMENT 26 - iii - BYLAWS OF APPLIED DNA SCIENCES, INC. ARTICLE I CORPORATE OFFICES 1.1REGISTERED OFFICE. The registered office of Applied DNA Sciences, Inc. (the “Company”) shall be fixed in the Company’s certificate of incorporation, as the same may be amended and/or restated from time to time (as so amended and/or restated, the “Certificate”). 1.2OTHER OFFICES. The
